Mr. Presiding Justice Carnes delivered the opinion of the court. 4. Corporations, § 763*—what is sufficient plea in bar to action by foreign corporation. The defense set up in a plea to an action hy a corporation based upon certain acceptances by defendant that plaintiff was one and the same as another corporation of a different name and that both were foreign corporations, and neither was licensed to do business in the State, and that plaintiff was engaged in peddling its goods in the. State without being so licensed, held, on demurrer, properly pleaded in bar, under the Foreign Corporation Statute (J. &-A. K 2526 et seq.), of such action, seeking to recover for such goods sold by plaintiff to defendant. 5. Corporations, § 709*—what constitutes doing -business within State. Peddling goods in the State by a foreign corporation constitutes “doing business” within the State within the meaning of the Foreign Corporation Statute (J. & A. If 2526 et seq.). 6. Pleading, § 26*—when plea not duplicitous. A plea setting up. want of consideration for certain acceptances sued on and also that plaintiff was an unlicensed foreign corporation doing business within the State by peddling its goods therein and selling such goods to defendant for which such acceptances were given, held not bad for duplicity.